          Case 1:19-cr-00373-PGG Document 28 Filed 08/14/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA                      :

               v.                             :               19 Cr. 373 (PGG)

MICHAEL AVENATTI                              :

            Defendant.             :
___________________________________

            DEFENDANT MICHAEL AVENATTI’S NOTICE OF MOTION
             TO DISMISS THE INDICTMENT FOR VINDICTIVE AND
               SELECTIVE PROSECUTION, AND FOR DISCOVERY

       PLEASE TAKE NOTICE, that upon the Declaration of Scott A. Srebnick, Esq., the

exhibits thereto, and the accompanying Memorandum of Law, defendant Michael Avenatti

will move this Court before the Honorable Paul G. Gardephe at the United States Courthouse,

500 Pearl Street, Courtroom 705, New York, New York 10007, for an Order dismissing the

Indictment or, in the alternative, for discovery on this motion. 1

       PLEASE TAKE FURTHER NOTICE, that upon prior order of the Court (Doc. #20),

the Government’s opposition papers are due by September 19, 2019, and Defendant’s reply

papers, if any, are due by October 3, 2019.

Dated: August 14, 2019




1
 The Declaration will be filed as soon as the parties resolve any possible redactions to the exhibits
pursuant to the Protective Order (Doc. #16).
         Case 1:19-cr-00373-PGG Document 28 Filed 08/14/19 Page 2 of 2




                                                  Respectfully submitted,

                                            By:   /s/Scott A. Srebnick
                                                  Scott A. Srebnick, P.A.
                                                  201 South Biscayne Boulevard
                                                  Suite 1210
                                                  Miami, FL 33131
                                                  Telephone: (305) 285-9019
                                                  Facsimile: (305) 377-9937
                                                  E-Mail: Scott@srebnicklaw.com

                                            By:   /s/Jose M. Quinon
                                                  Jose M. Quinon, P.A.
                                                  2333 Brickell Avenue, Suite A-1
                                                  Miami, FL 33129
                                                  Telephone: (305) 858-5700
                                                  Facsimile: (305) 358-7848
                                                  E-Mail: jquinon@quinonlaw.com

                                                  Attorneys for Defendant Michael Avenatti



                             CERTIFICATE OF SERVICE

       I hereby certify that on August 14, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.


                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick
